


RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the ____ day of
_________, 20__, between Forest Oil Corporation, a New York corporation (the
“Company”), and __________________ (the “Employee”).


1.    Award. Pursuant to the Forest Oil Corporation 2007 Stock Incentive Plan,
as amended (the “Plan”), as of the date of this Agreement, _____ shares of the
Company’s common stock, par value $.10 per share (the “Restricted Stock”), shall
be issued as hereinafter provided in the Employee’s name subject to certain
restrictions thereon, in consideration of services that the Employee has
performed for the Company in 20__ and services to be provided to the Company in
the future. The Restricted Stock shall be issued upon acceptance of this
Agreement by the Employee and upon satisfaction of the conditions of this
Agreement. This award of Restricted Stock shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any, which
is available on http://corpweb1/. For paper copies of the Plan and prospectus
please contact Stock Administration, 707 Seventeenth Street, Suite 3600, Denver,
CO 80202, or call 303.812.1502. In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control.


2.    Restricted Stock. The Employee hereby accepts the Restricted Stock when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Stock may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of the Employee’s
employment with the Company for any reason other than death, Disability, or
Involuntary Termination (as such terms are hereinafter defined), the Employee
shall, for no consideration, forfeit to the Company all Restricted Stock to the
extent then subject to the Forfeiture Restrictions. The prohibition against
transfer and the obligation to forfeit and surrender Restricted Stock to the
Company upon termination of employment are herein referred to as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Stock. For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:


(i)    “Board” shall mean the Board of Directors of the Company.


(ii)    “Code” shall mean the Internal Revenue Code of 1986, as amended.


(iii)    “Committee” shall mean the committee of the Board that is selected by
the Board to administer the Plan as provided in the Plan.


(iv)    “Corporate Change” shall mean the occurrence of any one or more of the
following events:





0v01        Page 1

--------------------------------------------------------------------------------








(A)    the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company);


(B)    the Company sells, leases or exchanges all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company);


(C)    the Company is to be dissolved and liquidated;


(D)    any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
40% of the outstanding shares of the Company’s voting stock (based upon voting
power); or


(E)    as a result of or in connection with a contested election of directors,
the persons who were directors of the Company before such election shall cease
to constitute a majority of the Board.


Notwithstanding the foregoing, the term “Corporate Change” shall not include any
reorganization, merger or consolidation involving solely the Company and one or
more previously wholly-owned subsidiaries of the Company.


(v)    “Disability” shall have the meaning set forth in the Severance Agreement,
or if there is no Severance Agreement or if the Severance Agreement contains no
such definition, “Disability” shall mean that, as a result of the Employee’s
incapacity due to physical or mental illness, he shall have been absent from the
full-time performance of his duties for six consecutive months, and he shall not
have returned to full-time performance of his duties within 30 days after
written notice of termination is given to the Employee by the Company (provided,
however, that such notice may not be given prior to 30 days before the
expiration of such six-month period).


(vi)    “Involuntary Termination” shall have the meaning set forth in the
Severance Agreement, or if there is no Severance Agreement or if the Severance
Agreement contains no such definition, “Involuntary Termination” shall mean any
termination of the Employee’s employment with the Company which does not result
from a resignation by the Employee; provided, however, that the term
“Involuntary Termination” shall not include a termination as a result of death,
Disability, or a termination of the Employee’s employment by the Company (or its
subsidiaries) by reason of the Employee’s unsatisfactory performance of his
duties, to be determined by the Company in its sole discretion, or final
conviction of a misdemeanor involving moral turpitude or a felony.


(vii)    “Section 16 Person” shall mean an officer, director or affiliate of the
Company or a former officer, director or affiliate of the Company who is subject
to section 16 of the Securities Exchange Act of 1934, as amended.

0v01        Page 2

--------------------------------------------------------------------------------






(viii)    “Severance Agreement” means any Severance Agreement solely between the
Employee and the Company in effect as of the date of this Agreement, as such may
be amended or superseded from time to time.


(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
and cease to apply with respect to one-third of the shares of Restricted Stock
on each of the first three anniversaries of the Date of Grant; provided that the
Forfeiture Restrictions shall lapse as to all shares of Restricted Stock then
subject to Forfeiture Restrictions on the earlier of (i) the date upon which a
Corporate Change occurs if the successor entity does not assume, convert or
replace the Restricted Stock governed by this Agreement with an equity or
equity-based award that is substantially the same in all material economic
respects, (ii) the date upon which the Employee’s employment with the Company is
terminated by reason of death, Disability, or Involuntary Termination, or (iii)
at the Committee’s discretion, the date determined by the Committee. Any shares
of Restricted Stock with respect to which the Forfeiture Restrictions do not
lapse in accordance with the preceding sentence shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee’s
employment with the Company. For the avoidance of doubt, if, in connection with
a Corporate Change, the successor entity assumes, converts or replaces this
Agreement with an agreement that is substantially the same in all material
economic respects, any Forfeiture Restrictions continuing after such Corporate
Change with respect to such assumed, converted, or replaced award shall lapse on
the earliest to occur of (a) the lapse dates set forth above or (b) the date of
the Employee’s Involuntary Termination following such Corporate Change.


(c)    Certificates. A certificate evidencing the Restricted Stock shall be
issued by the Company in Employee’s name, pursuant to which Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Stock, including, without limitation, voting rights and the right to receive
dividends; provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions. The Employee may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the
Restricted Stock until the Forfeiture Restrictions have expired and a breach of
the terms of this Agreement shall cause a forfeiture of the Restricted Stock.
The Company, in its discretion, may elect to complete the delivery of the
Restricted Stock by means of electronic, book-entry statement, instead of
issuing physical share certificates.


Certificates, if any, shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Stock occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
award. Upon the lapse of the Forfeiture Restrictions, the Company shall cause a
new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate evidencing the Restricted Stock, or, as may be the case, it shall
issue appropriate instructions to the transfer agent if the electronic,
book-entry method is utilized. In any event, the Company, in its discretion, may
elect to deliver the shares in certificate form or electronically to a brokerage
account established for the Employee’s benefit at a brokerage financial
institution selected by the Company. At the Company’s

0v01        Page 3

--------------------------------------------------------------------------------




request, the Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Stock and the Employee agrees to complete and
sign any other documents and take additional action that the Company may request
to enable it to deliver the Restricted Stock on the Employee’s behalf.


(d)    Corporate Acts. The existence of the Restricted Stock shall not affect in
any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Stock pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefore shall also become subject to the Forfeiture Restrictions and
provisions governing the lapsing of such Forfeiture Restrictions applicable to
the original Restricted Stock for all purposes of this Agreement and the
certificates representing such stock, securities or other property shall include
a legend to show such restrictions.


3.    Withholding of Tax. To the extent that the receipt of the Restricted Stock
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to the Employee for federal, state or local income tax purposes, the
Employee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of shares of common stock of the Company or money
as the Company may require to meet its obligation under applicable tax laws or
regulations, in accordance with the sub-sections below.


(a)    Non Section 16 Persons. The Employee shall automatically surrender to the
Company shares of stock of the Company subject to this Agreement and with
respect to which the Forfeiture Restrictions lapse (valued at their fair market
value on the date of surrender of such shares) to satisfy any tax required to be
withheld by reason of compensation income or wages resulting under this
Agreement, unless the Employee elects to deliver to the Company a check in the
amount of the required taxes at the time of the lapse of the Forfeiture
Restrictions. An election pursuant to the preceding sentence shall be referred
to herein as a “Withholding Election,” and the Company retains the right to
impose conditions on the withholding election right. All Withholding Elections
shall be made by written notice to the Company at its principal executive office
addressed to the attention of the Secretary. So long as the Employee is not a
Section 16 Person, the Employee may revoke such election by delivering to the
Secretary written notice of such revocation at least 5 business days prior to
the date such election is implemented through actual surrender or withholding of
shares of stock of the Company.


(b)    Section 16 Persons. Notwithstanding the foregoing, if the Employee is a
Section 16 Person, the Employee must provide the Company with an election form
that must:


(i)    be in writing, signed, irrevocable and delivered at least six months
prior to the date any tax withholding is required by reason of this Agreement
(the “Withholding Date”) and either (1) authorize the surrender to the Company
by the Employee of shares of stock

0v01        Page 4

--------------------------------------------------------------------------------




of the Company subject to this Agreement and with respect to which the
Forfeiture Restrictions lapse sufficient to satisfy any tax required to be
withheld by reason of compensation income or wages resulting under this
Agreement, or (2) confirm that the Employee will deliver to the Company a check
in the amount of the required taxes at the time of the lapse of the Forfeiture
Restrictions, or


(ii)    (a) be approved by the Committee, either before or after such election
is made, (b) be made, and the Withholding Date occur, during a period beginning
on the third business day following the date of release by the Company for
publication of quarterly and annual summary statements of sales and earnings and
ending on the thirtieth day following such date, and (c) be made more than six
months after the effective date of this Agreement.


(c)    If the Employee fails to pay the required amount to the Company or fails
to make an election pursuant to the foregoing sub-sections (a) or (b), the
Company is authorized to withhold from any cash remuneration (or, if the
Employee is not a Section 16 Person, stock remuneration, including withholding
any Restricted Stock distributable to the Employee under this Agreement) then or
thereafter payable to the Employee any tax required to be withheld by reason of
compensation income or wages resulting under this Agreement or the disposition
of Restricted Stock acquired under this Agreement.


4.    Status of Stock. The Employee agrees that the Restricted Stock issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. The Employee also agrees that (i) certificates, if any, representing the
Restricted Stock may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Stock on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Stock.


5.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company, an Affiliate (as such term
is defined in the Plan), or any successor entity. Without limiting the scope of
the preceding sentence, it is expressly provided that the Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status under the Plan of the entity or other
organization that employs the Employee. Nothing in the adoption of the Plan, nor
the award of the Restricted Stock thereunder pursuant to this Agreement, shall
confer upon the Employee the right to continued employment by the Company or
affect in any way the right of the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, the Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Employee or the Company for any reason whatsoever, with or without cause.
Any question as to whether and when there has been a termination of such

0v01        Page 5

--------------------------------------------------------------------------------




employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.


6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Employee, such
notices or communications shall be effectively delivered if hand delivered to
the Employee at his principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.


7.    Parachute Payment. If, in connection with a Corporate Change, the lapse of
Forfeiture Restrictions on one or more shares of Restricted Stock pursuant to
this Agreement comprises part of any "parachute payment" as defined in Code
Section 280G(a)(2), the number of shares of Restricted Stock to which such
accelerated lapse of Forfeiture Restrictions would otherwise apply may be
reduced in accordance with the terms of the Severance Agreement, to the extent
applicable.


8.    Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between the Employee and the Company and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both the Employee and
an authorized officer of the Company.


9.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.


10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.



0v01        Page 6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.


FOREST OIL CORPORATION


        
By:    ____________________________________
[Name]    
[Title]




EMPLOYEE




________________________________________
[EMPLOYEE NAME]
SS#: _____________    







0v01        Page 7